DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2012/0067847 to Sakurai et al. in view of U.S. Patent App. Pub. No. 2008/0196835 to Baldy et al. and U.S. Patent No. 6,494,220 to Matsuda et al.
As to claim 1, Sakurai discloses a substrate processing method arranged to process a substrate using processing liquid (see Sakurai Abstract), the method comprising: a liquid discharging step of discharging liquid through a nozzle toward a predetermined supply region on the main surface of a substrate held on a substrate holding unit within a chamber (see Sakurai Fig. 1, wafer 36 on holder 4 in chamber 1 with liquid dispense nozzle 15; paragraphs [0026], [0066]-[0075]); a humidified gas supplying step of supplying humidified gas with a humidity higher than a humidity within the chamber onto the main surface of the substrate (see Sakurai paragraphs [0019], [0059], [0064]-[0066]); and a drying step of the substrate after the liquid discharging step to spin off the liquid component from the main surface of the substrate (see Sakurai paragraphs [0076]-[0077]) wherein the humidified gas supplying step is started before the start of the liquid discharging step (see Sakurai paragraphs [0059]-[0060]).  While Sakurai does not explicitly disclose that the humidified gas supplying step is ended at a predetermined termination timing after the start of the liquid discharging step and before the drying step, selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would 
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).
As to claim 2, the combination of Sakurai, Baldy and Matsuda discloses two separate liquid supplying steps (see Sakurai paragraphs [0069]-[0075]) and thus can be considered as the liquid discharging step comprising a neutralizing liquid supplying step of discharging a neutralizing liquid through the nozzle toward a region including the supply region (see Sakurai paragraphs [0069]-[0070] disclosing supplying etching solution (read as neutralizing liquid)) prior to the processing liquid supplying step of supplying processing liquid onto the main surface of the substrate (see Sakurai paragraphs [0071]-[0075] disclosing supplying a rinsing solution after the etching solution (read as processing liquid)).
As to claim 3, the combination of Sakurai, Baldy and Matsuda discloses that the liquid discharging step can comprise a processing liquid supplying step of supplying processing liquid through the nozzle toward a region including the supply region (see Sakurai paragraphs [0069]-[0075] disclosing supplying a processing liquid through the nozzle toward a region including the supply region).
As to claim 4, as discussed above, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time and selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to terminate the humidified gas at the end of the liquid discharging step since the purpose of the humidified gas is to improve uniformity during the processing of the substrate (see Sakurai paragraphs [0064]-[0066]).
As to claim 5, the combination of Sakurai, Baldy and Matsuda discloses, in parallel with the spin-drying step, a dehumidified gas supplying step of supplying a dehumidified gas with a humidity lower than a humidity of the humidified gas onto the main surface of the substrate (see Sakurai paragraphs [0076]-[0077] disclosing dry nitrogen gas supply; Baldy paragraph [0056] and Matsuda col. 5, lines 44-50 disclosing parallel spin drying and dry gas supply to improve drying).
As to claim 6, the combination of Sakurai, Baldy and Matsuda discloses that the humidified gas supplying step comprises a first humidified gas supplying step of blowing the humidified gas through a first nozzle onto a region including the supply region on the main surface of the substrate (see Sakurai Fig. 1, ref. 10, 11 disclosing that the humidified gas is supplied toward the main surface of the substrate including the supply region).
As to claim 7, while the combination of Sakurai, Baldy and Matsuda does not explicitly disclose that the humidified gas supplying step comprises a second humidified gas supplying step of forming, in a vicinity of the main surface of the substrate, a gas flow of the humidified gas flowing along the main surface of the substrate, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to located the humidified 
As to claim 8, the combination of Sakurai, Baldy and Matsuda discloses that the humidified gas supplying step can comprise a third humidified gas supplying step of supplying the humidified gas from outside the chamber into the chamber (see Sakurai Fig. 1 where humidified gas is supplied from device 9, which is located outside the chamber).
As to claim 9, the combination of Sakurai, Baldy and Matsuda discloses that the humidified gas is supplied into the chamber and as such, said humidified gas is considered as being also supplied into a space between an opposing surface facing the main surface of the substrate and the main surface of the substrate (see Sakurai Fig. 1).
As to claim 10, Sakurai discloses a substrate processing apparatus arranged to process a substrate using processing liquid (see Sakurai Abstract), the apparatus comprising: a chamber (see Sakurai Fig. 1, ref.#1); a substrate holding unit accommodated within the chamber to hold a substrate (see Sakurai Fig. 1, ref.#4); a rotating unit for rotating the substrate held on the substrate holding unit about a predetermined rotational axis (see Sakurai Fig. 1, ref.#3); a liquid supplying unit having a nozzle for discharging liquid therethrough toward the main surface of the substrate held on the substrate holding unit to supply the liquid onto the main surface of the substrate (see Sakurai Fig. 1, ref.#15 and/or 25); a humidified gas supplying unit for supplying humidified gas with a humidity higher than a humidity within the chamber onto the main surface of the substrate held on the substrate holding unit (see Sakurai Fig. 1, ref.#9 and 11; paragraph [0019] and [0059]); and a controller for controlling the liquid supplying unit and the humidified gas supplying unit (see Sakurai Fig. 1, ref.#38), wherein the controller is arranged to execute a liquid discharging step of discharging liquid through the nozzle toward a predetermined supply region on the main surface of the substrate (see Sakurai paragraphs [0026], [0066]-[0075]), a humidified gas supplying step of supplying , by the humidified gas supplying 
While Sakurai discloses that the substrate is rotated during processing, Sakurai does not explicitly disclose that the substrate is rotated during the drying step.  Spin drying is well known in the art and does not provide patentable significance (see, e.g., Baldy paragraph [0056] and Matsuda col. 5, lines 44-50).  It would have been obvious to one of ordinary skill in the art at the time of filing to include spin drying in the drying step as is well known in the art to improve drying.
Regarding the recitation “to remove electrical charges carried on the substrate,” it is axiomatic that one who performs the steps of the known process must necessarily produce all of its advantages. Mere recitation of a newly discovered function or property, that is inherently possessed by things in the prior art does not cause a claim drawn to these things to distinguish over the prior art (see Leinoff v. Louis Milona & Sons, Inc., 220 USPQ 845 (CAFC 1984)).
As to claim 11, the combination of Sakurai, Baldy and Matsuda discloses that the apparatus can include two separate liquid supplying units and steps (see Sakurai Fig. 1, ref.#15 and 25; paragraphs 
As to claim 12, the combination of Sakurai, Baldy and Matsuda discloses that the apparatus can include liquid discharging unit and step can comprise a processing liquid supplying step of supplying processing liquid through the nozzle toward a region including the supply region (see Sakurai Fig. 1, ref.#15 and/or 25; paragraphs [0069]-[0075] disclosing supplying a processing liquid through the nozzle toward a region including the supply region).
As to claim 13, as discussed above, Sakurai discloses that the drying step is to decrease the humidity near the wafer in order to shorten the drying time (see Sakurai paragraph [0077]) and one of ordinary skill in the art at the time of filing would understand said disclosure as disclosing termination of the humidified gas before the drying step in order to shorten the drying time and selection of the termination of the humidified gas step is within one of ordinary skill in the art.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to terminate the humidified gas at the end of the liquid discharging step since the purpose of the humidified gas is to improve uniformity during the processing of the substrate (see Sakurai paragraphs [0064]-[0066]).
As to claim 14, the combination of Sakurai, Baldy and Matsuda discloses, in parallel with the spin-drying step, the controller configured to perform a dehumidified gas supplying step of supplying a 
As to claim 15, the combination of Sakurai, Baldy and Matsuda discloses that the humidified gas supplying step comprises a first humidified gas supplying step of blowing the humidified gas through a first nozzle onto a region including the supply region on the main surface of the substrate (see Sakurai Fig. 1, ref. 10, 11 disclosing that the humidified gas is supplied toward the main surface of the substrate including the supply region).
As to claim 16, while the combination of Sakurai, Baldy and Matsuda does not explicitly disclose that the humidified gas supplying step comprises a second humidified gas supplying step of forming, in a vicinity of the main surface of the substrate, a gas flow of the humidified gas flowing along the main surface of the substrate via the nozzle, rearrangement of parts is prima facie obvious (see MPEP 2144.04(VI)(C)) and it would have been obvious to one of ordinary skill in the art at the time of filing to locate the humidified gas supply nozzle on the side of the chamber and the results would have been predictable (filling chamber with humidified gas).
As to claim 17, the combination of Sakurai, Baldy and Matsuda discloses that the humidified gas supplying step can comprise a third humidified gas supplying step of supplying the humidified gas from outside the chamber into the chamber (see Sakurai Fig. 1 where humidified gas is supplied from device 9, which is located outside the chamber).
As to claim 18, the combination of Sakurai, Baldy and Matsuda discloses that the humidified gas is supplied into the chamber and as such, said humidified gas is considered as being also supplied into a space between an opposing surface facing the main surface of the substrate and the main surface of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS LEE whose telephone number is (571)270-3296.  The examiner can normally be reached on M-F 7:30-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.